DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1462a” shown in figure 5, which appears to be corresponding to the same structure described as the “guiding structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “148c” as described in paragraph 19, which appears to be corresponding to the same structure depicted as the “1462a”, in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, and 7-8 are objected to because of the following informalities:  
Claims 1, 4, and 8 recite “an air duct, exposed out the computer casing and passing through or connected to the opening”, which appears to be missing a word or phrase, such that it is believed that the recitations should be corrected to - - an air duct, exposed out of the computer casing and passing through or connected to the opening - -.
Claim 4 recites, “An vehicle”, which should be corrected to - - [[An]] A vehicle - -.
Claim 7 recites, “disposed behind a back seat in the vehicle cage and exposed from the cockpit space”, which appears to be a typographical error, in view of figure 6. It appears that the claim should either recite, - - disposed behind a back seat in the vehicle cage and exposed to the cockpit space - -, as it is clear that the air inlet is exposed so as to allow fluidic partitioned from the cockpit space - -, as it is clear that the speaker mesh cover covers the immediate air duct inlet, so as to provide some separation between the vehicle interior and the air duct.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic component” in claims 1, 3-4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKIZAWA (US 2014/0057150 A1 – published 27 February, 2014).
As to claim 1, TAKIZAWA discloses an in-vehicle computer, comprising:
a computer casing (10C, including components 11 and 12; par. 23; figure 7A), having an accommodating space (spaced within 10C, which is capable of accommodating components, such as the battery, 10, and fan, 15; par. 25 and 69; figures 1-4) and an opening (10a; par. 39; figures 3, 7A, 9B) communicating with the accommodating space (par. 37; figure 7A);
an electronic component (BM; par. 23-25), disposed in the computer casing (par. 23-25; figures 1-2);
a fan (15; par. 39 and 45; figure 7A), disposed in the accommodating space (par. 39 and 45; figure 7A) and having a suction port (upstream face of the fan) and an exhaust port (downstream face of the fan), the fan generating an airflow for dissipating heat from the electronic component (par.37); and
an air duct (16; par. 40; figures 3, 7A, and 9B), exposed out of the computer casing and connected to the opening (par. 38 and 40; figures 3, 7A, and 9B), the air duct having an air inlet (16B; par. 40; figures 3 and 7A) and an air outlet (16A; par. 40; figures 3 and 7A), the air inlet par. 40; figures 3 and 7A), the air outlet being connected to the suction port (par. 40; figures 3 and 7A).

As to claim 2, TAKIZAWA discloses further comprising a filter (33; par. 46; figure 3 and 9B), disposed at the air inlet (figure 3 and 9B).

As to claim 3, TAKIZAWA discloses wherein the fan is an axial fan (as shown by the airflow, Fr, sucked and discharged by the fan, 15, as shown in figure 3), and the exhaust port is toward the electronic component (figure 3, wherein the downstream face of the fan, 15, the exhaust port, discharges the air toward the electronic component, BM).

As to claim 4, TAKIZAWA discloses a vehicle (100; par. 21), comprising:
a vehicle cage (physical structure of the vehicle defined by the exterior surfaces and interior surfaces of the vehicle; figure 1), having a cockpit space (R; par. 22); and
an in-vehicle computer, disposed in the vehicle cage (figure 1), the in-vehicle computer comprising:
a computer casing (10C, including components 11 and 12; par. 23; figure 7A), having an accommodating space (spaced within 10C, which is capable of accommodating components, such as the battery, 10, and fan, 15; par. 25 and 69; figures 1-4) and an opening (10a; par. 39; figures 3, 7A, 9B) communicating with the accommodating space (par. 37; figure 7A);
an electronic component (BM; par. 23-25), disposed in the computer casing (par. 23-25; figures 1-2);
15; par. 39 and 45; figure 7A), disposed in the accommodating space (par. 39 and 45; figure 7A) and having a suction port (upstream face of the fan) and an exhaust port (downstream face of the fan), the fan generating an airflow for dissipating heat from the electronic component (par.37); and
an air duct (16; par. 40; figures 3, 7A, and 9B), exposed out of the computer casing and connected to the opening (par. 38 and 40; figures 3, 7A, and 9B), the air duct having an air inlet (16B; par. 40; figures 3 and 7A) and an air outlet (16A; par. 40; figures 3 and 7A), the air inlet being located outside the computer casing (par. 40; figures 3 and 7A), the air outlet being connected to the suction port (par. 40; figures 3 and 7A), the air duct communicating with the cockpit space through the air inlet (air from the cockpit space, R, is able to communicate with the air duct, via air inlet, 16B, as understood through par. 78 which provides additional members which suppress the amount of dust invading/being removed by the air filter, 33, within the duct).

As to claim 5, TAKIZAWA discloses further wherein the in-vehicle computer comprises a filter (33; par. 46; figure 3 and 9B), disposed at the air inlet (figure 3 and 9B).

As to claim 6, TAKIZAWA discloses wherein the fan is an axial fan (as shown by the airflow, Fr, sucked and discharged by the fan, 15, as shown in figure 3), and the exhaust port is toward the electronic component (figure 3, wherein the downstream face of the fan, 15, the exhaust port, discharges the air toward the electronic component, BM).

As to claim 8, TAKIZAWA discloses a heat dissipating system (abstract), used for an in-vehicle computer(BM; par. 22-25; figures 1-2), the system comprising:
10C, including components 11 and 12; par. 23; figure 7A), having an accommodating space (spaced within 10C, which is capable of accommodating components, such as the battery, 10, and fan, 15; par. 25 and 69; figures 1-4) and an opening (10a; par. 39; figures 3, 7A, 9B) communicating with the accommodating space (par. 37; figure 7A);
a fan (15; par. 39 and 45; figure 7A), disposed in the accommodating space (par. 39 and 45; figure 7A) and having a suction port (upstream face of the fan) and an exhaust port (downstream face of the fan); and
an air duct (16; par. 40; figures 3, 7A, and 9B), exposed out of the computer casing and connected to the opening (par. 38 and 40; figures 3, 7A, and 9B), the air duct having an air inlet (16B; par. 40; figures 3 and 7A) and an air outlet (16A; par. 40; figures 3 and 7A), the air inlet being located outside the computer casing (par. 40; figures 3 and 7A), the air outlet being connected to the suction port (par. 40; figures 3 and 7A). 

As to claim 9, TAKIZAWA discloses further comprising a filter (33; par. 46; figure 3 and 9B), disposed at the air inlet (figure 3 and 9B).

As to claim 10, TAKIZAWA discloses wherein the fan is an axial fan (as shown by the airflow, Fr, sucked and discharged by the fan, 15, as shown in figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKIZAWA (US 2014/0057150 A1 – published 27 February, 2014), in view of MINAMIURA (US 9,840,127 B2 – published 12 December, 2017).
As to claim 7, TAKIZAWA discloses wherein the vehicle cage (as defined in the rejection of claim 4) includes the air inlet disposed behind a back seat (102; par. 21; figures 1-2) in the vehicle cage and exposed to the cockpit space (air from the cockpit space, R, is able to communicate with the air duct, via air inlet, 16B, as understood through par. 78 which provides additional members which suppress the amount of dust invading/being removed by the air filter, 33, within the duct, so as to be exposed in a fluidic manner).
However, TAKIZAWA does not explicitly disclose wherein the air inlet includes a speaker mesh cover to the vehicle cage which covers the air inlet.
MINAMIURA is within the field of endeavor provided a vehicle (abstract), which includes an air inlet (11; col. 4, lines 11-16; figure 1) and air outlet (outlet of, 10, which directs to the suction side of fan, 30) of an air duct (10; col.4, lines 11-16; figure 1). MINAMIURA teaches the air inlet is disposed outside of a computer casing (42; col.4, lines 1-8), and in particular disposed behind(11 at P3; col.9, lines 51-55; col.10,lines 30-37) a back seat (S; col.10, line 37; figure 4) of a vehicle cage (physical structure of the vehicle defined by the exterior surfaces and interior surfaces of the vehicle; figures 6-7) and exposed to the cockpit space (interior of the vehicle; col.4, lines 14-16). MINAMIURA, further, teaches that the vehicle cage, includes a speaker mesh cover (12; col.4, lines 24-29; figure 1 and 4; See MPEP§ 2114-II) which covers the air inlet (col.4, lines 24-29; figure 1 and 4). MINAMIURA teaches that the speaker mesh cover further enables suppression of intrusion of foreign matter at the air inlet, in addition, to the use of the filter disposed at the air inlet (20; col.4, lines 27-29; figure 1). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIZAWA to include a speaker mesh cover, as claimed, to further enable suppression of intrusion of foreign matter at the air inlet, as taught by the incorporate of the speaker mesh cover, in addition to the filter, by MINAMIURA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art cited on the PTO-892 teaches the state of the art with regards to air-cooled electronic component systems, which include air duct assemblies with filters, fans, and casings, to effectively cool electronic components, such as batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/18/2022